 



J. MARK ARIAIL
REDACTED
REDACTED
April 18, 2007
Board of Directors
Apollo Resources International, Inc.
RE: Resignation
Fellow Members of the Board:
     It is only after much deliberation and with regret that I feel compelled to
tender my immediate resignation as CFO and a member of the Board of Directors
(the “Board”) of Apollo Resources International, Inc. (“Apollo”). Reaching this
decision had been difficult and I am sad to leave the good people at Apollo
behind.
     Unfortunately, as time has passed the list of issues facing Apollo
continues to multiply rather than diminish creating professional and personal
liabilities with which I am no longer comfortable. I do not believe Apollo is
moving in the direction of alleviating my concerns; therefore, I am left with no
choice but to resign. In the interest of the remaining members of the Board of
Directors, Officers of Apollo and Apollo’s shareholders I discuss some of my
concerns below.
     REDACTED PORTION
     I am perhaps most troubled by my ability to move Apollo in a direction
toward better internal controls, fiscal responsibility and basic corporate
governance. REDACTED PORTION. During my tenure at Apollo I have tried to impress
upon management and the Board the need for sound corporate governance and
internal controls, I have come to the conclusion that my efforts are futile. The
lack of ability of Apollo’s directors and officers to improve and solidify
Apollo’s internal controls is particularly troubling REDACTED PORTION.

 



--------------------------------------------------------------------------------



 



Board of Directors
April 18, 2007
Page 2
REDACTED PORTION
     It is my sincere hope that the comments contained in this letter encourage
Apollo to embrace the standards of corporate governance expected from a publicly
traded company. Once again, I am saddened by the circumstances but feel
compelled to resign as CFO and member of the Board of Apollo in light of the
continued lack of attention to internal controls, fiscal responsibility, basic
corporate governance REDACTED PORTION.
     I believe that each of you understand why reached this decision. I hope
each of you will respect my decision. I remind you that pursuant to the Utah
Revised Business Corporations Act, Par 9 § 16-10a-903 and Apollo’s Articles of
Incorporation. REDACTED PORTION

 



--------------------------------------------------------------------------------



 



Board of Directors
April 18, 2007
Page 3
I wish everyone at Apollo the best.
Very truly yours,

 
/s/ J. Mark Ariail
 
J. Mark Ariail

 